Case 5:19-cv-02072-MCS-SP Document 61 Filed 11/16/20 Page 1 of 12 Page ID #:1646




  1   AFSHIN SIMAN
      LAW OFFICE OF AFSHIN SIMAN
  2   6210 Wilshire Blvd., Suite 211
      Los Angeles, CA 90048
  3   (424) 229-9778
      siman@simanlawfirm.com
  4

  5   Steven L. Woodrow*
      swoodrow@woodrowpeluso.com
  6   Patrick H. Peluso*
      ppeluso@woodrowpeluso.com
  7   Woodrow & Peluso, LLC
      3900 East Mexico Avenue, Suite 300
  8   Denver, Colorado 80210
      Telephone: (720) 213-0676
  9   Facsimile: (303) 927-0809
 10   *Pro Hac Vice
 11   Attorneys for Plaintiff and the Putative Class
 12

 13
                        UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 14

 15    MICHAEL TRUJILLO,                        Case No. 5:19-cv-02072
       individually and on behalf of all others
 16    similarly situated,                      PLAINTIFF’S RESPONSE IN
                                                OPPOSITION TO PARTIAL
 17                                             MOTION FOR SUMMARY
                               Plaintiff,
 18                                             JUDGMENT

 19       v.
                                                Date: December 7, 2020
 20    FREE ENERGY SAVINGS                      Time: 9:00 AM
       COMPANY, d/b/a QUALITY                   Judge: Hon. Mark C. Scarsi
 21
       CONSERVATION SERVICES, a                 Place: Courtroom 7C
 22    Delaware limited liability company,
                                                Complaint Filed: October 29, 2019
 23
                               Defendant.       Trial Date: August 24, 2021
 24

 25

 26

 27

 28
Case 5:19-cv-02072-MCS-SP Document 61 Filed 11/16/20 Page 2 of 12 Page ID #:1647




  1         I.     INTRODUCTION
  2         This case challenges Free Energy Savings Company, LLC d/b/a Quality
  3   Conservation Services’s (“Defendant” or “QCS”) violations of the Telephone
  4   Consumer Protection Act (“TCPA”), 47 USC § 227, et seq. To hear QCS tell it,
  5   however, Plaintiff can’t proceed to trial on his Do Not Call Registry (“DNC”)
  6   claim. That is, QCS asserts that the text messages it sent to Plaintiff were not
  7   “telephone solicitations” under the TCPA and, even if they were, it can invoke the
  8   established business relationship exemption. QCS thus claims that summary
  9   judgment must be awarded in its favor.
 10         In reality—and notwithstanding QCS’s strident efforts to skirt liability—
 11   QCS’s text messages were sent for the purpose of soliciting Plaintiff for
 12   commercial products and services such as repairs and improvements to air
 13   conditioning units and windows, and the installation of LED lights and insulation.
 14   The fact that Plaintiff may not have been the party responsible for paying for the
 15   commercial products and services he was being solicited for if he qualified does not
 16   change the inquiry. QCS is not a charity. Although qualifying consumers may not
 17   have to pay for the products and services QCS solicits, QCS is compensated for the
 18   products and services it provides by a third party. A direct monetary transaction
 19   between a customer and QCS is not necessary for the text messages at issue to be
 20   considered “telephone solicitations”. Simply put, the more qualifying consumers
 21   QCS solicits, the more money QCS collects from third parties. The messages thus
 22   are commercial in nature and constitute solicitations.
 23         Additionally, Defendant asserts that it has a valid EBR defense. This
 24   argument also fails. There is no prior relationship between Plaintiff and Defendant,
 25   and the only basis for QCS’s argument to the contrary seems to be that Plaintiff and
 26   his fiancée were subscribers to Southwest Gas (“SWG”)—an entity with which
 27
          PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT
 28                                             -1-
Case 5:19-cv-02072-MCS-SP Document 61 Filed 11/16/20 Page 3 of 12 Page ID #:1648




  1   Richard Heath & Associates, Inc. (“RHA”), a company for which QCS provides
  2   subcontracting services to pursuant to an agreement between QCS and RHA, has a
  3   direct contract with—over a year prior to the text messages being sent. This does
  4   not constitute a “voluntary two-way communication” between Trujillo and QCS.
  5   Moreover, the regulations state that the “subscriber's established business
  6   relationship with a particular business entity does not extend to affiliated entities
  7   unless the subscriber would reasonably expect them to be included given the nature
  8   and type of goods or services offered by the affiliate and the identity of the
  9   affiliate.” 47 C.F.R. § 64.1200. QCS is not SWG’s affiliate, and its EBR defense
 10   falls apart.
 11          Accordingly, and as explained below, the Court should deny QCS’ Motion
 12   for Summary Judgment and allow the case to proceed to class certification and trial.
 13
      II.   FACTUAL BACKGROUND
             Plaintiff received two identical text messages that stated, “Dear Amanda
 14
      Schwab: Your Home on Green Tree Blvd may be entitled to Free Weatherization
 15
      funded by SWG/SCE, including A/C, coolers, LED lights, insulation, window/door
 16
      repairs, 20% utility discounts. To schedule your free improvements, contact (909)
 17
      657-6981 or www.qcsca.com/enroll - Irene” on August 6, 2019 and August 12,
 18
      2019 (Dkt. 59, ¶ 1; Dkt. 1 ¶¶ 22-23.) Trujillo and his fiancée had previously been
 19
      SWG customers, but that ended on February 22, 2018: 17 months and 15 days
 20
      before QCS sent its first text message to Plaintiff. (Dkt. 59-2 ¶ 13.)1
 21

 22

 23
      1
       QCS accuses Plaintiff’s counsel of “falsely represent[ing] that Plaintiff’s gas
      company ‘is not Southwest Gas’” in a January 7, 2020 email. (Dkt. 58, n. 4.) This is
 24   supposedly because Schwab “admit[ed] Plaintiff’s gas company was SWG”. (Id.)
 25
      But there is nothing false about the statement. When Plaintiff’s counsel stated on
      January 7, 2020 that Plaintiff’s gas company “is not Southwest Gas,” that was true.
 26   The SWG service ended in February 2018. Both things are true: Plaintiff’s gas
 27
      company was SWG in the past, but wasn’t in January 2020.
           PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT
 28                                              -2-
Case 5:19-cv-02072-MCS-SP Document 61 Filed 11/16/20 Page 4 of 12 Page ID #:1649




  1         QCS is a for-profit limited liability company that entered into a contract with
  2   RHA effective June 1, 2019. (Dkt. 59-1, Ex. 1.) The contract stated in part:
  3         RHA is the prime Subcontractor under a “Service Agreement”,
  4         numbered RC13822, with Southwest Gas Corporation (“Southwest
  5         Gas” or “SWG”) in support of the Small Multi-Jurisdictional Utilities
  6         Energy Savings Assistance Program Contract, dated May 15, 2019
  7         referred to herein as the “Prime Contract.” RHA wishes to engage Free
  8         Energy Savings Company, LLC dba Quality Conservation Services as a
  9         Subcontractor in the performance of RHA’s services under the Prime
 10         Contract.
 11   (Dkt. 59-1, Ex. 2.)
 12         QCS was compensated for the work performed in accordance with its
 13   contract with RHA and received payment from RHA, as follows:
 14         3.1 For the performance of the Work, RHA agrees to pay Subcontractor
 15         in accordance with (i) the Statement of Work and Subcontractor
 16         Attachment 1, Measure Price List. . . . Continued authorization for
 17         program activities is subject to the actions and decisions of the CPUC,
 18         SWG, and RHA. The actual total expenditures under this Agreement
 19         shall be based on the unit prices and the number of units completed.
 20         RHA reserves the right to adjust unit allocations, costs, and unit prices
 21         should overall program costs exceed amounts authorized by SWG.
 22         3.2 As per the Statement of Work, Subcontractor shall data enter
 23         information into RHA’s SMJU database for completed work. RHA will
 24         generate invoices for submission to SWG weekly for the work. RHA
 25         will forward payment to Subcontractor within five (5) working days of
 26         receipt of payment from SWG, which follows a monthly payment cycle.
 27
          PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT
 28                                            -3-
Case 5:19-cv-02072-MCS-SP Document 61 Filed 11/16/20 Page 5 of 12 Page ID #:1650




  1   (Dkt. 59-1, Ex. 1, p. 3.)
  2            Based on the record, and as demonstrated below, the Court should refuse to
  3   grant summary judgment in QCS’s favor.
  4   III.    LEGAL STANDARD
  5           Courts must act “with caution in granting summary judgment.” Anderson v.
  6   Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The moving party must demonstrate
  7   the absence of a genuine issue of material fact. Celotex Corp. v. Cattrett, 477 U.S.
  8   317, 323 (1986). A fact is “material” if its proof or disproof is essential to an
  9   element of a plaintiff’s case, Id. at 322-323, and a dispute is genuine “if the
 10   evidence is such that a reasonable jury could return a verdict for the nonmoving
 11   party.” Anderson, 477 U.S. at 248. All justifiable inferences must be viewed in a
 12   light most favorable to the non-moving party. Cnty. Of Tuolumne v. Sonora Cmty.
 13   Hosp., 236 F.3d 1148, 1154 (9th Cir. 2001). Any doubt as to the existence of a
 14   genuine issue for trial is resolved against the moving party. See Ponsetti v. GE
 15   Pension Plan, 614 F.3d 684, 691 (7th Cir. 2010).
 16           Summary judgment must be denied if reasonable minds could differ on the
 17   inferences to be drawn from undisputed facts. See Lake Nacimiento Ranch Co. v.
 18   San Luis Obispo Cnty., 841 F.2d 872, 875 (9th Cir. 1987); Clemons v. Doughery
 19   Cnty., Ga., 684 F.2d 1365, 1369 (11th Cir. 1982).
 20   IV.     ARGUMENT
 21
              A. The TCPA
              Finding that unsolicited telemarketing calls were the “scourge of modern
 22
      civilization,” 137 Cong. Rec. 30821 (1991) (statement of Sen. Hollings), Congress
 23
      enacted the TCPA in an attempt to end “the proliferation of intrusive, nuisance
 24
      calls”. 105 Stat. 2394 (Dec. 20, 1991). To that end, the TCPA and its implementing
 25

 26

 27
             PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT
 28                                              -4-
Case 5:19-cv-02072-MCS-SP Document 61 Filed 11/16/20 Page 6 of 12 Page ID #:1651




  1   regulations prohibit entities from making any “telephone solicitation” to telephone
  2   numbers that have been registered with the National Do Not Call Registry.
  3
           B.     QCS’s Texts Are Telephone Solicitations
            QCS is correct that the DNC regulations only apply to “telephone
  4
      solicitations”, that Congress was focused on calls which are “commercial in
  5
      nature,” and that the DNC regulations apply only to “commercial sales calls”. (Dkt.
  6
      58 7-8.) But QCS is incorrect that its messages do not fall under this umbrella.
  7
            “To come within the definition [of a telephone solicitation], a caller must
  8
      encourage a commercial transaction.” H.R. REP. 102-317, 13. (noting that “public
  9
      opinion polling, consumer or market surveys, or other survey research” would not
 10
      fall within the definition). “The definition limits its applicability to callers with an
 11
      economic motive.” Hand v. Beach Entm't KC, LCC, 425 F. Supp. 3d 1096, 1127
 12
      (W.D. Mo. 2019)
 13
            As the FCC has stated in the pre-recorded call context, “messages that
 14
      promote goods or services at no cost are nevertheless unsolicited advertisements
 15
      because they describe the quality of any property, goods, or services.” In the Matter
 16
      of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 20
 17
      F.C.C. Rcd. 3788, 3804 (2005). As the FCC’s 2005 Order further explained:
 18
            As we stated in the 2003 TCPA Order, the fact that a sale is not
 19
            completed during the call or message does not mean the message does
 20
            not constitute a telephone solicitation or unsolicited advertisement.
 21
            Messages that describe a new product, a vacation destination, or a
 22
            company that will be in “your area” to perform home repairs
 23
            nevertheless are part of an effort to sell goods and services, even if a sale
 24
            is not made during the call. In addition, as discussed above, messages
 25
            that promote goods or services at no cost are nevertheless unsolicited
 26

 27
          PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT
 28                                              -5-
Case 5:19-cv-02072-MCS-SP Document 61 Filed 11/16/20 Page 7 of 12 Page ID #:1652




  1         advertisements because they describe the “quality of any property,
  2         goods or services.”
  3   Id. This is similar to the FCC’s 2006 conclusion in the “junk fax” context. See In
  4   the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of
  5   1991 Junk Fax Prevention Act of 2005, 21 F.C.C. Rcd. 3787, 3814 (2006) (“We
  6   conclude that facsimile messages that promote goods or services even at no cost,
  7   such as free magazine subscriptions, catalogs, or free consultations or seminars, are
  8   unsolicited advertisements”).
  9         The Fourth Circuit’s Opinion in Carlton & Harris Chiro., Inc. v. PDR
 10   Network, LLC, 883 F.3d 459 (4th Cir. 2018) is instructive. There, the Fourth Circuit
 11   held that a fax offering the fax recipient a free copy of a book fell within the
 12   TCPA’s reach. As the Fourth Circuit explained:
 13         The district court is correct that Congress enacted the TCPA to combat
 14         an “explosive growth in unsolicited facsimile advertising, or ‘junk fax.’”
 15         See H.R. Rep. 102–317. But requiring a fax to propose a specific
 16         commercial transaction on its face takes too narrow a view of the
 17         concepts of commercial activity and promotion, and ignores the reality
 18         of many modern business models.
 19         This case illustrates why the FCC may have decided to implement so
 20         broad a rule. . . . We do know that PDR Network receives money from
 21         pharmaceutical companies whose drugs are listed in the Physicians'
 22         Desk Reference. And nothing in the record suggests that PDR Network
 23         is a charity that distributes free e-books without hope of financial gain.
 24         . . . All told, we think it entirely plausible that PDR Network
 25         distributes the free e-books to further its own economic interests.
 26

 27
          PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT
 28                                             -6-
Case 5:19-cv-02072-MCS-SP Document 61 Filed 11/16/20 Page 8 of 12 Page ID #:1653




  1   Carlton & Harris Chiropractic, Inc. v. PDR Network, LLC, 883 F.3d 459, 467–68
  2   (4th Cir.) (emphasis added). See also Bais Yaakov of Spring Valley v. Alloy, Inc.,
  3   936 F. Supp. 2d 272, 283 (S.D.N.Y. 2013) (holding in the fax context that “the
  4   faxes seek subscribers to what is plainly a commercial product . . . and the fact that
  5   the recipient of the fax is not the one paying for the product does not make the
  6   proposed transaction non-commercial.”) (emphasis added.)
  7         Thus, the fact that Plaintiff himself may not have been responsible for paying
  8   for the commercial products and services he was being solicited for by QCS does
  9   not preclude Plaintiff’s DNC claim. QCS sent the text messages at issue to “further
 10   its own economic interests”. The more consumers it successfully solicited, the more
 11   money it would receive from RHA. As in Alloy, the fact that the consumer is not the
 12   one paying for the product or service does not make the solicited transaction non-
 13   commercial. And as the Hand Court stated, the definition of “telephone
 14   solicitation” encompasses only callers with an “economic motive”. QCS clearly had
 15   an economic motive here and was soliciting blatantly commercial products such as
 16   air conditioners, windows, and LED lights. This is enough for the text messages at
 17   issue to be actionable.
 18         QCS relies heavily on Williams v. Nat’l Healthcare Review, 2017 WL
 19   4819097 (D. Nev. Oct. 25, 2017), but Williams actually supports Plaintiff’s
 20   position. The Williams Court held “the call cannot be an advertising call if it does
 21   not promote a commercially available product, good, or service” and found that
 22   because Medicaid is “a non-market based” program the calls were outside the scope
 23   of the TCPA. 2017 WL 4819097 at *7. But that is not this case. Weatherization
 24   products such as air conditioning and insulation, which QCS’s text messages
 25   advertised, are not “non-market based”—they are widely available on the
 26   commercial marketplace. Williams is therefore inapposite.
 27
          PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT
 28                                             -7-
Case 5:19-cv-02072-MCS-SP Document 61 Filed 11/16/20 Page 9 of 12 Page ID #:1654




  1         Simply put, the text messages in this case were not “surveys, market
  2   research, political, or religious speech calls,” which are the categories the FCC has
  3   mentioned as being excluded from the DNC rules. In Re Rules & Regulations
  4   Implementing the Tel. Consumer Prot. Act of 1991, 18 F.C.C. Rcd. 14014, 14039–
  5   40 (2003). QCS’s text messages are commercial in nature, were sent by QCS to
  6   further an economic motive, and Defendant’s Motion should be denied.
  7
             C.    QCS’s EBR Defense Fails
            Finally, QCS argues that it can invoke the established business relationship
  8
      (“EBR”) exemption to the Do Not Call rules. (Dkt. 58 at 12-13.) Because it has no
  9
      EBR with Plaintiff, this argument fails.
 10
            An established business relationship means “a prior or existing relationship
 11
      formed by a voluntary two-way communication between a person or entity and a
 12
      residential subscriber with or without an exchange of consideration, on the basis of
 13
      the subscriber’s purchase or transaction with the entity within the eighteen (18)
 14
      months immediately preceding the date of the telephone call . . .”. 47 C.F.R.
 15
      64.1200(f)(5). It is Defendant’s burden to prove that an EBR exists. See In the
 16
      Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991
 17
      Junk Fax Prevention Act of 2005, 21 F.C.C. Rcd. 3787, 3793 (2006).
 18
            Here, there is no prior relationship between Plaintiff and Defendant and
 19
      Plaintiff did not make a “purchase or transaction with [Defendant] within” the
 20
      previously 18 months before the text messages were sent. The only basis for
 21
      Defendant’s argument to the contrary appears to be that Plaintiff and his fiancée
 22
      previously subscribed to SWG. This does not constitute a “voluntary two-way
 23
      communication” between Trujillo and QCS. Trujillo and his fiancée did have a
 24
      SWG subscription that ended over 17 months before QCS’s text messages were
 25
      sent, but QCS is not SWG. Rather, QCS has a subcontractor relationship with RHA,
 26

 27
          PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT
 28                                              -8-
Case 5:19-cv-02072-MCS-SP Document 61 Filed 11/16/20 Page 10 of 12 Page ID #:1655




  1   which has a contractual relationship with SWG. This is insufficient to constitute an
  2   established business relationship between Trujillo and QCS.
  3         Moreover, while QCS states in conclusory fashion it sent the messages “on
  4   behalf of SWG”, it provides no substantive argument that it was acting as SWG’s
  5   agent when it sent the messages at issue. Thus, though a company may be able to
  6   establish an agency relationship with another company based on actual or apparent
  7   authority and/or ratification, QCS makes no such argument. See Henderson v.
  8   United Student Aid Funds, Inc., 918 F.3d 1068, 1073 (9th Cir. 2019).
  9         Additionally, the regulations state that the “subscriber's established business
 10   relationship with a particular business entity does not extend to affiliated entities
 11   unless the subscriber would reasonably expect them to be included given the nature
 12   and type of goods or services offered by the affiliate and the identity of the
 13   affiliate.” 47 C.F.R. § 64.1200. This is echoed by the legislative history, which
 14   stated “the Committee believes the test to be applied must be grounded in the
 15   consumer’s expectation of receiving the call.” H.R. REP. 102-317, 15.
 16         Here, while QCS argues that that the affiliate exception should extend to it
 17   (dkt. 58 at 13), no reasonable consumer would expect that a business’s contractor’s
 18   subcontractor has an “established business relationship” with the consumer over 17
 19   months after the consumer canceled service with the business. But more
 20   importantly QCS is plainly not SWG’s affiliate. As the Ninth Circuit explained (in a
 21   TCPA case no less):
 22         The term “affiliate” carries its own, independent legal significance.
 23         “Affiliate refers to a ‘corporation that is related to another corporation
 24         by shareholdings or other means of control....’ ” Delaware Ins. Guar.
 25         Ass'n v. Christiana Care Health Servs., Inc., 892 A.2d 1073, 1077
 26         (Del.2006) (quoting Black's Law Dictionary 59 (7th ed.1999)). The
 27
          PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT
 28                                              -9-
Case 5:19-cv-02072-MCS-SP Document 61 Filed 11/16/20 Page 11 of 12 Page ID #:1656




  1          plain and ordinary meaning of “affiliate” supports this definition as “a
  2          company effectively controlled by another or associated with others
  3          under common ownership or control.” Webster's Third New
  4          International Dictionary 35 (2002). The record confirms that Nextones
  5          neither owns nor controls Simon & Schuster, nor can Nextones be
  6          considered a Simon & Schuster subsidiary. In fact, the record shows no
  7          direct contractual relationship between Nextones and Simon & Schuster.
  8   Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 955 (9th Cir. 2009).
  9          QCS has no prior relationship with Plaintiff and it is not SWG’s affiliate. Its
 10   EBR defense fails.
 11   IV.    CONCLUSION
 12          For the reasons explained above, QCS’s Motion for Summary Judgment
 13   should be denied in its entirety.
 14

 15                                           Respectfully Submitted,
                                              MICHAEL TRUJILLO, individually and
 16                                           on behalf of all others similarly situated,
 17   Dated: November 16, 2020                By:      /s/ Patrick H. Peluso
                                                        One of Plaintiff’s Attorneys
 18
                                              Afshin Siman (Cal. Bar No. 309956)
 19                                           Law Office of Afshin Siman
                                              6210 Wilshire Blvd., Suite 211
 20                                           Los Angeles, CA 90048
                                              Telephone: (424) 229-9778
 21                                           siman@simanlawfirm.com
 22                                           Steven L. Woodrow*
                                              swoodrow@woodrowpeluso.com
 23                                           Patrick H. Peluso*
                                              ppeluso@woodrowpeluso.com
 24                                           Woodrow & Peluso, LLC
                                              3900 East Mexico Avenue, Suite 300
 25                                           Denver, Colorado 80210
                                              Telephone: (720) 213-0676
 26                                           Facsimile: (303) 927-0809
                                              *Pro Hac Vice
 27
            PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT
 28                                             -10-
Case 5:19-cv-02072-MCS-SP Document 61 Filed 11/16/20 Page 12 of 12 Page ID #:1657




  1                           CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above
  3   titled document was served upon counsel of record by filing such papers via the
  4   Court’s ECF system on November 16, 2020.
  5                                         /s/ Patrick H. Peluso
  6

  7

  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
          PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT
 28                                           -11-
